                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                                )
PENNSYLVANIA,                                  )
              Plaintiff,                       )       C.A. No. 19-142 Erie
                                               )
                v.                             )       District Judge Susan Paradise Baxter
                                               )       Magistrate Judge Richard A. Lanzillo
RICKY TEJADA,                                  )
                        Defendant.             )




                                   MEMORANDUM ORDER


       On May 10, 2019, Defendant Ricky Tejada filed a Notice of Removal pursuant to 28

U.S.C. § 1443 seeking to remove his state criminal prosecution to this Court based upon his

allegations that he is being deprived of his “equal civil rights” under federal law, which he

cannot enforce in state court. [ECF No. 1]. This matter was referred to United States Magistrate

Judge Richard A. Lanzillo for report and recommendation in accordance with the Magistrates

Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On June 7, 2019, Judge Lanzillo issued a Report and Recommendation (“R&R”)

recommending that this case be remanded to the Court of Common Pleas of Erie County

pursuant to 28 U.S.C. § 1445(b)(4). Objections to the R&R were due to be filed by June 24,

2019; however, Defendant failed to file any objections.

        After de novo review of the documents in this case, together with the report and

recommendation, the following order is entered:

         AND NOW, this 9th day of July, 2019;

         IT IS HEREBY ORDERED that this case is remanded to the Court of Common Pleas of

Erie County, Pennsylvania. The report and recommendation of Magistrate Judge Lanzillo, issued
May 13, 2019 [ECF No. 2], is adopted as the opinion of the court. The Clerk is directed to mark

this case closed.


                                                    _________________________________
                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge

         all parties of record
